Name: 94/271/EC, Euratom: Decision of the representatives of the Governments of the Member States of 24 March 1994 on the consultation and disclosure of archive documents concerning the negotiations for the Treaties of Rome, the negotiations for the European Political Community and the Interim Committee for the Common Market and Euratom
 Type: Decision
 Subject Matter: European Union law;  documentation;  information and information processing
 Date Published: 1994-05-07

 Avis juridique important|41994D027194/271/EC, Euratom: Decision of the representatives of the Governments of the Member States of 24 March 1994 on the consultation and disclosure of archive documents concerning the negotiations for the Treaties of Rome, the negotiations for the European Political Community and the Interim Committee for the Common Market and Euratom Official Journal L 117 , 07/05/1994 P. 0029 - 0029 Finnish special edition: Chapter 16 Volume 2 P. 0080 Swedish special edition: Chapter 16 Volume 2 P. 0080 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 March 1994 on the consultation and disclosure of archive documents concerning the negotiations for the Treaties of Rome, the negotiations for the European Political Community and the Interim Committee for the Common Market and Euratom (94/271/EC, Euratom) Article 1 The consultation and disclosure of archive documents concerning the negotiations for the Treaties of Rome, the negotiations for the European Political Community and the Interim Committee for the Common Market and Euratom which have been lodged in the Community archives by Member States shall be permitted under the conditions laid down in Council Regulation (EEC, Euratom) No 354/83 of 1 February 1983 (1). Article 2 This Decision shall enter into force as of today's date. Done at Brussels, 24 March 1994. The President A. ZAPHRIOU (1) OJ No L 43, 15. 2. 1983, p. 1.